Citation Nr: 0818770	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-14 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training from January 
1962 to July 1962.  His Report of Separation and Record of 
Service from the Army National Guard also indicates that the 
appellant served in the Army National Guard from February 
1961 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The appellant appealed that decision to the Board, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's bilateral hearing loss was not manifested 
during service and has not been shown to be casually or 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in a letter dated July 2005, the RO provided 
the appellant with notice of the information or evidence 
needed to substantiate his claim, including that which he was 
to provide and that which VA would provide, prior to the 
initial decision on the claim in October 2005.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the July 2005 letter stated that 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the July 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2005 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the July 2005 letter stated that it was 
the appellant's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Finally, the July 2005 
letter specifically notified the appellant that he should 
submit any evidence or information in his possession that 
pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
this regard, the Board notes that a March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Here, the Board finds 
that any defect with respect to the timing of this notice was 
harmless error.  Although the elements of this notice were 
not provided to the appellant until after the initial 
adjudication, the claim was readjudicated thereafter and a 
supplemental statement of the case was provided to the 
veteran in July 2006.  Furthermore, the Board concludes below 
that the veteran is not entitled to service connection for 
bilateral hearing loss.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The appellant's service medical 
records and all available private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  VA has further assisted the appellant and 
his representative throughout the course of this appeal by 
providing them with a statement of the case (SOC) and 
supplemental statement of the case (SSOC), which informed 
them of the laws and regulations relevant to the appellant's 
claim.  

VA has also assisted the appellant in this case by giving him 
several opportunities to submit additional information that 
would assist VA in identifying records that were relevant to 
his claim.  Pursuant to 38 U.S.C. § 5103A(c)(1)-(2), VA's 
duty to assist only extends to records that have been 
adequately identified.  Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007).  Other than for service medical records, it is 
clear that it is ultimately the claimant's responsibility to 
provide the information necessary to identify other relevant 
records.  See 38 U.S.C. § 5107(a) (except as otherwise 
provided by law, claimant has responsibility to present and 
support claim); Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005); Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) 
(finding no error under section 5103A for Secretary's failure 
to obtain records that the claimant had not identified); see 
also Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc) 
("The Secretary's duty to assist does not encompass 'a duty 
to prove a claim with the claimant only in a passive role.' 
" (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992))).

In this regard, upon filing his claim in July 2005, the 
appellant stated that the claimed incident occurred while on 
summer training in Alaska.  The appellant did not provide the 
year in which the event took place, or any identifying 
information about his unit.  Subsequently, the July 2005 
letter informed the appellant that he must give VA enough 
information about the evidence he wanted VA to obtain on his 
behalf to request that information from the person or agency 
that has it.  Similarly, both the October 2005 rating 
decision and the March 2006 SOC specifically informed the 
appellant that if he provided more detailed information, such 
as current medical evidence showing that he had a current 
diagnosis of bilateral hearing loss, specific identifying 
information for the unit he was assigned to when the claimed 
incident occurred, and the specific time period of when the 
claimed incident occurred, his claim may be reconsidered and 
further developed.  In response, the appellant submitted 
identifying information of his unit in April 2006, and 
private medical records dated in April 2006 and September 
2006.  However, the appellant did not provide any specific 
time period of when the claimed incident occurred, and 
without this information, the records that would possibly 
verify the alleged incident could not be obtained.  A July 
2005 statement was submitted by R.L.D., who reported serving 
with the appellant, and identified the incident as occurring 
during the summer of 1968 in Alaska.  The RO, with the 
provided unit information, requested line of duty records 
from the Minnesota Army National Guard in May and July 2006 
for injuries from an accident involving an explosive 
simulator while on active duty with that unit from January 
1962 to August 1962 and May 1968 to September 1968, 
respectively.  The July 2006 SSOC informed the appellant that 
records received from the Army National Guard failed to show 
that he was on active duty for training during the summer of 
1968, and no line of duty investigation was provided.  In 
fact, the Army National Guard records showed the appellant 
was discharged from the Army National Guard in February 1968.  
Nonetheless, the appellant did not respond with any 
additional evidence to identify the date of the claimed 
incident.  As this information could not be verified, the 
statement from R.L.D. is accorded little probative weight.  
The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005).  Thus, in light of 
the fact that there is no indication on the record that the 
appellant has additional information to submit, no further 
development in regard to this matter is deemed warranted.  
See 38 C.F.R. § 3.159(d) (2007); Wood at 193.

The Board acknowledges that while the appellant has not had a 
VA examination specifically for his claim, such an 
examination is not necessary in this case because the 
available evidence of record is sufficient to decide the 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
explained below, the appellant's service records are negative 
for any complaints or findings of bilateral hearing loss, and 
more importantly, there is no verification of his claimed 
acoustic trauma during service.  The private medical record 
dated in September 2006 indicates that the appellant's first 
complaints of hearing loss were ten years earlier, or not 
until 1996, nearly 30 years after his release from the Army 
National Guard in February 1968.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also 38 C.F.R. § 3.6.  
In addition, the only evidence of a causal connection between 
the appellant's current diagnosis and his service is the 
April 2006 private medical record.  However, this record 
merely states that military noise exposure may have 
contributed to the appellant's current hearing loss, not that 
it began during his National Guard service.  Furthermore, 
this opinion was based on the unsubstantiated history 
provided by the appellant which has not been verified.  There 
is no competent evidence which verified the occurrence of an 
in-service event which may have caused hearing loss after his 
separation from service.  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


LAW AND ANALYSIS

Basic entitlement to compensation for service-connected 
disabilities for veterans derives from 38 U.S.C.A. §§ 1110 
and 1131, which provide, in part, as follows: "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service . . . the 
United States will pay to any veteran thus disabled . . . 
compensation as provided in this subchapter . . . ."  38 
U.S.C.A. §§ 1110, 1131.  The term "veteran" is defined, in 
relevant part, as "a person who served in the active 
military, naval, or air service . . . ."  38 U.S.C.A.    § 
101(2); see also 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" is defined to include, 
inter alia, "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (emphasis added); see also 38 C.F.R. § 
3.6(a).  The term "active duty for training" includes, 
inter alia, certain full time duty in the Army National 
Guard.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 
3.6(c)(3).

With regard to periods of inactive duty for training, service 
connection may be granted for disability resulting only from 
injuries incurred or aggravated during such periods, not 
disability resulting from diseases.  38 U.S.C.A. § 101(23), 
(24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the 
law "permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  In this case, the appellant 
is contending that his bilateral hearing loss is the result 
of an injury during service, and thus periods of inactive 
duty for training may be considered.  In addition, the 
advantage of certain evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period);  McManaway, 13 Vet. App. at 
67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of active 
duty for training, a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim" (emphasis in McManaway)); 
see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  

Turning to the evidence of record, the Board finds that the 
appellant's National Guard service consisted of a period of 
active duty for training from January to July 1962.  The 
appellant's DD-214 and Army National Guard records confirm 
that the appellant had no service other than for training 
purposes.  Thus, it appears that the appellant did not have 
any periods of active duty.  Based on his service on active 
and inactive duty for training only, he would not be afforded 
the evidentiary presumptions offered to assist "veterans" 
with their claims.  Thus, although service connection for 
organic diseases of the nervous system, such as sensorineural 
hearing loss, may also be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service, that presumption is inapplicable to 
this claim.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 
Paulson at 470-471.  In any event, there is no evidence of 
such manifestation in this case, nor does the appellant 
contend that his hearing loss manifested to that degree at 
that time.  Id.  On the contrary, the appellant contended in 
the September 2006 private medical report that his hearing 
loss manifested ten years prior, in 1996, which was almost 
thirty years after his date of separation from service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

Based upon the April and September 2006 private medical 
records, the Board concedes that the veteran currently has a 
diagnosis of bilateral hearing loss.  Nonetheless, in 
considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for bilateral 
hearing loss.  In his July 2005 statement, the appellant 
contends that his hearing loss is the result of a grenade 
that went off in his vehicle, causing him to suffer a 
concussion and be medvaced to an army hospital while serving 
in the Minnesota National Guard on a summer training session 
in Alaska.  However, the appellant's service records are 
negative for any indication of this event, nor do they 
contain any complaints, treatment, or diagnosis of hearing 
loss.  Moreover, the medical evidence of record shows that 
the appellant did not seek treatment for hearing loss until 
many years after his separation from service.  In terms of 
direct incurrence in service, this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  Therefore, it appears that hearing loss 
did not manifest during service or for many years thereafter.  

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the more probative medical evidence does not show the 
appellant to currently have such a disorder that is related 
to his military service.  In this regard, as will be 
discussed below, the Board observes two private medical 
records associated with the appellant's claims file, but 
finds them to be unpersuasive.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Although the April 2006 private 
medical opinion stated a nexus between the appellant's 
current hearing loss and his military service, there is no 
indication that any of the evidence of record other than the 
appellant's own unsubstantiated history was considered.  The 
April 2006 medical opinion is a conclusory statement and did 
not contain the results of any audiograms or speech 
recognition testing.  In addition, the April 2006 medical 
opinion did not cite to any evidence or discuss the impact of 
any post-service recreational or occupational noise exposure, 
as noted in the September 2006 report, and did not account 
for the lack of complaints, treatment, or diagnosis of 
hearing loss at the time of the appellant's separation from 
service or for many decades thereafter.  In sum, the April 
2006 private medical opinion merely provides a conclusion 
without a clear rationale or any clinical evidence to support 
it; therefore the Board finds this opinion to be of little 
probative value.

In contrast, the September 2006 medical evaluation indicated 
when the appellant began noticing trouble with his hearing, 
which he states was ten years prior, or in 1996, which was 
nearly thirty years after the appellant's separation from 
service.  The September 2006 medical evaluation also 
discussed the appellant's medical history, extensive 
recreational and occupational noise exposure, as well as 
military service, and contained audiograms and speech 
recognition testing results.  The Board finds it significant 
that the appellant did not report the claimed incident in 
service which he alleges caused his current hearing loss to 
the September 2006 private physician, and that he stated that 
the onset of his hearing loss was approximately ten years 
prior to that evaluation.  In his July 2005 claim, the 
appellant reports a concussion; however, he did not report 
this incident to the September 2006 physician.  Because this 
record was generated with a view towards ascertaining the 
appellant's then-state of physical fitness, it is akin to 
statements of diagnosis and treatment and is of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, this report, which describes an extensive history 
of noise exposure, especially after service, without linking 
the appellant's current hearing loss to service, and also 
reports the initial onset of hearing loss approximately 30 
years after his separation from service, is evidence that 
weighs against the appellant's claim.

In addition, there is no evidence that the appellant reported 
the claimed incident or any symptoms of hearing loss until he 
filed his July 2005 claim, almost four decades after his 
National Guard service.  In fact, the first medical evidence 
that supports his claim is the conclusory opinion dated in 
April 2006.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Therefore, the Board affords more probative weight to what 
amounts to the lack of medical evidence documenting the 
claimed in-service event, than to the appellant's statements 
and the April 2006 opinion which relied upon the appellant's 
unsubstantiated history.  

Although in his July 2005 statement, the appellant contended 
that his hearing loss was caused by the alleged in-service 
event, the appellant, as a lay person, is not competent to 
testify that his bilateral hearing loss was caused by his 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
appellant is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the appellant's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for bilateral hearing loss.  The Board 
acknowledges that the appellant has a current diagnosis of 
bilateral hearing loss.  However, the appellant's hearing 
loss was not fount to be present until almost 30 years after 
service, and his claimed noise exposure during service has 
not been verified.  In his July 2005 claim, the appellant 
described the claimed in-service injury to have caused a 
concussion, but yet he never reported this to the physicians 
he saw to assess his hearing loss and has not provided 
sufficient information for VA to verify the event.  In 
addition, the September 2006 examination noted extensive 
post-service noise exposure without linking his hearing loss 
to service.  This evidence weighs heavily against the 
appellant's claim.

After considering all the evidence and the laws and 
regulations set forth above, the Board concludes that the 
appellant is not entitled to service connection for bilateral 
hearing loss because the competent medical evidence of record 
does not support his claim.  The appellant's service records 
are negative of any evidence of bilateral hearing loss, and 
more importantly, do not contain any evidence of the claimed 
in-service event, which he claims caused a concussion and his 
hearing loss.  Furthermore, the record does not contain any 
competent evidence to verify the appellant's claimed in-
service event.  As noted above, the date provided by the 
D.L.D., who reported serving with the appellant could not be 
verified and the appellant did not come forward with any 
additional information when informed by the RO.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for bilateral hearing loss.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 3.385 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


